                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

LACEY A. L.,                              )
                                          )
                      Plaintiff,          )
       v.                                 )       No. 1:19-cv-126-GZS
                                          )
ANDREW M. SAUL, Commissioner              )
Of Social Security,                       )
                                          )
                      Defendant.          )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 17) filed February 14, 2020, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that the Commissioner’s Decision is REMANDED

for proceedings consistent with the Recommended Decision of the Magistrate Judge.



                                                  _/s/ George Z. Singal        __
                                                  United States District Judge

Dated this 3rd day of March, 2020.
